


Exhibit 10.(d)

 

HANGER ORTHOPEDIC GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2005)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

PURPOSE

1

1.1.

Effective Date

1

1.2.

Purpose

1

1.3.

Legal Compliance

1

 

 

 

ARTICLE II

DEFINITIONS

1

2.1.

“Accrued Benefit”

1

2.2.

“Administrator”

2

2.3.

“Applicable Interest Rate”

2

2.4.

“Base Salary”

2

2.5.

“Beneficiary”

2

2.6.

“Board”

2

2.7.

“Change in Control”

2

2.8.

“Code”

2

2.9.

“Committee”

2

2.10.

“Company”

2

2.11.

“Effective Date”

3

2.12.

“Employer”

3

2.13.

“ERISA”

3

2.14.

“Final Average Salary”

3

2.15.

“Participant”

3

2.16.

“Plan”

3

2.17.

“Present Value”

3

2.18.

“Separation from Service”

3

2.19.

“Spouse”

3

2.20.

“Year of Credited Service”

3

2.21.

“Year of Vesting Service”

4

 

 

 

ARTICLE III

PLAN ADMINISTRATION

4

3.1.

Administrator

4

3.2.

Administrator Duties

4

3.3.

Information

5

3.4.

Claims Procedure

5

3.5.

Indemnification

6

 

 

 

ARTICLE IV

ELIGIBILITY FOR PARTICIPATION AND ENTITLEMENT TO ACCRUED BENEFIT

6

4.1.

Designation of Participants

6

4.2.

Entitlement to Accrued Benefits

6

4.3.

Forfeiture for Certain Reasons

6

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

VESTING

7

5.1.

Vesting

7

5.2.

Forfeiture If Not Vested

7

 

 

 

ARTICLE VI

AMOUNT OF ACCRUED BENEFIT

7

6.1.

Amount of Accrued Benefit

7

 

 

 

ARTICLE VII

FORM AND COMMENCEMENT OF PAYMENTS TO A PARTICIPANT

8

7.1.

Form

8

7.2.

Commencement

8

7.3.

Reduction for Early Commencement

8

7.4.

Small Payment Rules

8

7.5.

Death While In Pay Status

9

7.6.

Withholding of Taxes and Amounts Due

9

7.7.

No Representation as to Tax Consequences

9

 

 

 

ARTICLE VIII

DEATH BENEFITS BEFORE PAYMENTS COMMENCE

9

8.1.

Amount

9

8.2.

Form

9

8.3.

Commencement

9

 

 

 

ARTICLE IX

EFFECT OF CHANGE IN CONTROL

10

9.1.

Vesting Accelerated for Active Participants

10

9.2.

Plan May Be Terminated and Paid Out

10

9.3.

Rabbi Trust To Be Established and Funded

10

 

 

 

ARTICLE X

AMENDMENT OR TERMINATION

10

10.1.

Amendment or Termination by Board

10

10.2.

No Reduction or Delay of Benefit Payments

11

10.3.

Cash Out on Plan Termination

11

 

 

 

ARTICLE XI

MISCELLANEOUS

11

11.1.

Unfunded Plan; Unsecured Liability

11

11.2.

No Contract of Employment

11

11.3.

Nonalienation of Benefits

11

11.4.

Effect on Retirement Plans

12

11.5.

Severability

12

11.6.

Merger, Consolidation or Acquisition

12

11.7.

Governing Law

12

11.8.

Binding Effect

12

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I

PURPOSE

 

1.1.                              Effective Date.  HANGER ORTHOPEDIC GROUP,
INC., a Delaware corporation (the “Company”), together with its subsidiaries and
affiliates (collectively referred to herein as the “Employer”), established the
Hanger Orthopedic Group, Inc. Supplemental Executive Retirement Plan (the
“Plan”), as of the Effective Date.  The Plan is amended and restated as of
January 1, 2005, to conform to the requirements of the American Jobs Creation
Act of 2004 and new Code Section 409A.

 

1.2.                              Purpose.  The purpose of the Plan is to
promote the best interests of the Company and Company stockholders by attracting
and retaining key management employees having a strong interest in the success
of the Company and its subsidiaries and affiliates and encouraging their
service, loyalty and good counsel.

 

1.3.                              Legal Compliance.  It is the intention of the
Company:

 


(A)                                  THAT THE PLAN AND ALL ELECTIONS, DEFERRALS,
RIGHTS AND FEATURES, NOTWITHSTANDING ANY WRITTEN TERMS OR PROVISIONS TO THE
CONTRARY, BE OPERATED IN GOOD FAITH COMPLIANCE WITH CODE SECTION 409A; AND


 


(B)                                 THAT THE PLAN WILL BE AMENDED OR RESTATED
RETROACTIVELY TO JANUARY 1, 2005, OR ANY LATER APPROPRIATE DATE, IF NECESSARY
AND WITHOUT REQUIRING THE CONSENT OF ANY PARTICIPANT OR BENEFICIARY, IN ORDER
THAT THE PLAN BE IN COMPLIANCE WITH CODE SECTION 409A; AND


 


(C)                                  THAT THE PLAN SHALL AT ALL TIMES BE
ADMINISTERED AND INTERPRETED IN SUCH A MANNER AS TO CONSTITUTE AN UNFUNDED PLAN
FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES, SO AS TO
QUALIFY FOR ALL AVAILABLE EXEMPTIONS FROM THE PROVISIONS OF TITLE I OF ERISA;
AND


 


(D)                                 THAT THE PLAN CONSTITUTES A NONQUALIFIED
DEFERRED COMPENSATION PLAN FOR ALL PURPOSES OF CODE SECTION 3121(V)(2) (“SPECIAL
TIMING RULE”) AND 4 U. S. C. SECTION 114 (“PENSION SOURCE ACT”).

 

ARTICLE II

DEFINITIONS

 

The following terms have the following meanings unless the context clearly
indicates otherwise:

 

2.1.                              “Accrued Benefit” means the annual benefit
amount calculated pursuant to Article VI.

 

--------------------------------------------------------------------------------


 

2.2.                              “Administrator” means the person designated by
the Committee pursuant to Article III to administer the Plan on behalf of the
Employers.  As of January 1, 2005, such person is the Vice President of Human
Resources.

 

2.3.                              “Applicable Interest Rate” means one hundred
twenty percent (120%) of the applicable federal long-term rate rounded to the
nearest two-tenths of one percent, compounded annually, in effect under Code
Section 1274 for the month for which the determination is made.

 

2.4.                              “Base Salary” means the annual base salary
paid by an Employer to an employee during a calendar year, prior to giving
effect to any salary reduction agreement to which Code Sections 125, 132(f), or
402(g)(3) applies or any voluntary deferred compensation election, but not
including any other kind of extra or additional compensation.  If the rate of
Base Salary changes during a calendar year the higher rate shall be annualized
to determine Base Salary for the year.

 

2.5.                              “Beneficiary” means the person or entity
designated by a Participant to be his or her beneficiary for purposes of
receiving benefits under the Plan in the event the Participant dies before
receiving payment in full of the Participant’s vested Accrued Benefit.  A
designation of Beneficiary shall be valid and in effect only if a properly
executed designation, in such form as the Administrator prescribes for this
purpose, is filed and received by the Administrator before the death of the
Participant.  If a Participant designates his or her Spouse as a Beneficiary,
such Beneficiary designation automatically shall become null and void on the
date of the Participant’s divorce or legal separation from such Spouse.  If a
valid Beneficiary designation is not in effect at the time of the Participant’s
death, the estate of the Participant is deemed to be the sole Beneficiary.  If
the Administrator is uncertain as to the identity of the Participant’s
Beneficiary, the Administrator may deem the estate of the Participant to be the
sole Beneficiary.  A legal minor shall not qualify as a Beneficiary under the
Plan.

 

2.6.                              “Board” means the Board of Directors of Hanger
Orthopedic Group, Inc.

 

2.7.                              “Change in Control” means a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
all as defined by Code Section 409A and the guidance applicable to interpreting
it.

 

2.8.                              “Code” means the Internal Revenue Code of
1986, as it may be amended from time to time and as interpreted by regulations
and rulings issued pursuant to the Code.  Any references to a specific provision
shall be deemed to include references to any successor Code provision.

 

2.9.                              “Committee” means the Compensation Committee
of the Board, which is authorized to oversee, administer and amend the Plan, or
any successor committee selected by the Board for this purpose.

 

2.10.                        “Company” means Hanger Orthopedic Group, Inc., or
any successor.

 

2

--------------------------------------------------------------------------------


 

2.11.                        “Effective Date” means January 1, 2004.

 

2.12.                        “Employer” means the Company and any of its
subsidiaries and affiliates.

 

2.13.                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended and as interpreted by regulations and rulings
issued pursuant to ERISA.  Any references to a specific provision shall be
deemed to include references to any successor ERISA provision.

 

2.14.                        “Final Average Salary” means a Participant’s
average Base Salary for the three (3) calendar years during which the
Participant’s Base Salary was the highest within the last five (5) consecutive
calendar years ending with the calendar year in which occurs the Participant’s
termination of employment.  If the Participant has fewer than three
(3) averaging years for this purpose, the actual number of years in which Base
Pay is earned shall be used to determine Final Average Salary.

 

2.15.                        “Participant” means an employee of an Employer who
is employed in a key management position and who is initially designated in this
Plan, or subsequently in writing by the Committee, as a Participant; provided,
however, if a Participant transfers out of employment in a key management
position, but remains an employee, the Committee shall, in its discretion,
determine the extent to which Plan benefits shall continue to accrue and/or vest
following such transfer.

 

2.16.                        “Plan” means the Hanger Orthopedic Group, Inc.
Supplemental Executive Retirement Plan, as contained in this document and
including all amendments.

 

2.17.                        “Present Value” means the present value of Accrued
Benefits, as determined by the Administrator, discounted on the basis of the
Applicable Interest Rate to the date of determination.

 

2.18.                        “Separation from Service” means an employee’s last
day of work or, if later, the expiration date of any required notice period
applicable to the employee; provided, however, that no Separation from Service
shall be deemed to have occurred earlier than the date as of which the employee
has incurred a “separation from service” within the meaning of Code
Section 409A, including Treas. Reg. 1.409A-1(h), determined by applying the
default rules thereof.

 

2.19.                        “Spouse” means the surviving spouse of the
Participant, as such term is defined in the law of the State of residency of the
Participant, and within the meaning of the federal Defense of Marriage Act (Pub.
L. 104-99), at the applicable time.

 

2.20.                        “Year of Credited Service” means twelve (12) full
months of employment with the Employer measured from a Participant’s initial
coverage date (as that term is described in Article VI).  Unless otherwise
determined by the Administrator to be a greater amount, service for this purpose
is limited to regular, full-time salaried employment by the Employer, including
periods of authorized leave of absence.  Effective January 1, 2006, any period
following a

 

3

--------------------------------------------------------------------------------


 

Participant’s termination of employment date with the Employer during which the
Participant is entitled to wage continuation payments, severance pay, or
separation pay shall be deemed for this purpose to be an authorized leave of
absence and employment after a Participant’s initial coverage date of fewer than
twelve (12) full months shall be counted as a pro rata Year of Credited Service.

 

2.21.                        “Year of Vesting Service” means twelve (12) full
months of employment with the Employer measured from an employee’s most recent
employment date with the Employer.  Unless otherwise determined by the
Administrator to be a greater amount, service for this purpose is limited to
regular, full-time salaried employment by the Employer, including periods of
authorized leave of absence.  Effective January 1, 2006, any period following a
Participant’s termination of employment date with the Employer during which the
Participant is entitled to wage continuation payments, severance pay, or
separation pay shall be deemed for this purpose to be an authorized leave of
absence.

 

ARTICLE III

PLAN ADMINISTRATION

 

3.1.                              Administrator.  The Committee shall appoint
the Administrator, who shall administer the Plan for the exclusive benefit of
Participants and their Beneficiaries, subject to the terms of the Plan.  The
Administrator shall administer the Plan in accordance with its terms and shall
have the power and discretion to construe the terms of the Plan and to determine
all questions arising in connection with the administration, interpretation, and
application of the Plan.  The Administrator may establish procedures, correct
any defect, or reconcile any inconsistency in such manner and to such extent as
is deemed necessary or advisable to carry out the purposes of the Plan.  Prior
to a Change in Control, all actions by the Administrator shall be binding on all
persons unless they are arbitrary or capricious.  The standard of review of
Administrator actions following a Change in Control shall be the less
deferential de novo standard of review.

 

3.2.                              Administrator Duties.  The Administrator is
responsible for the general administration of the Plan, including, but not
limited to the following:

 


(A)                                  THE DISCRETION TO DETERMINE MATTERS OF
ELIGIBILITY OF EMPLOYEES TO PARTICIPATE OR REMAIN A PARTICIPANT AND TO RECEIVE
PLAN BENEFITS;


 


(B)                                 TO DETERMINE THE AMOUNT OF BENEFITS PAYABLE
ON BEHALF OF A PARTICIPANT;


 


(C)                                  TO MAINTAIN PLAN RECORDS;


 


(D)                                 TO INTERPRET THE PLAN AND ADOPT RULES FOR
PLAN ADMINISTRATION; AND

 

4

--------------------------------------------------------------------------------

 


(E)                                  TO ASSIST PARTICIPANTS AND BENEFICIARIES
REGARDING THEIR RIGHTS AND BENEFITS UNDER THE PLAN.


 

3.3.                              Information.  The Employer shall provide to
the Administrator all information necessary to the administration of the Plan. 
The Administrator may rely on such information as is supplied by the Employer
and shall have no duty to verify such information.

 

3.4.                              Claims Procedure.  A claim for benefits shall
be deemed filed when the Administrator receives written notice from either the
person claiming a benefit (hereafter referred to as “claimant”), or an Employer,
that a Participant has either retired, died, or terminated the Participant’s
employment for any other reason.  Upon receipt of this written notice, the
Administrator shall determine the benefits, if any, payable to the claimant. 
The Administrator shall communicate in writing to the claimant the benefits, if
any, so determined within ninety (90) days after the date the Administrator
receives the written notice described above that a claim has been filed.  If
special circumstances require, the 90-day period set forth in the preceding
sentence may be extended up to a period of ninety (90) additional days, provided
the Administrator furnishes the claimant a written notice, prior to the
expiration of the initial 90-day period, of the extension, specifying the
special circumstances requiring the extension and the date by which the
Administrator expects to determine the benefits payable, if any.

 

If any claim for benefits is subject to a dispute or is partially or wholly
denied, the Administrator shall provide the claimant a written notice setting
forth in a manner calculated to be understood by the claimant the specific
reason(s) for the benefit determination made by the Administrator; specific
reference(s) to pertinent Plan provisions on which the benefit determination is
based; a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; necessary information as to the requirements for
submitting the disputed claim for a review; and a statement of the claimant’s
right to bring a civil action under ERISA Section 502(a) following an adverse
benefit determination.

 

A claimant who, upon receipt of the written notice described in the preceding
paragraph, desires a review of the benefit determination made by the
Administrator must file not later than sixty (60) days (subject to
circumstantial extensions) after such receipt a written request for a review of
the benefit determination.  Such written request must be filed with the
Committee.  The requested review shall be conducted by the Committee in such a
manner so as to provide the claimant a full and fair review of the claimant’s
claim and the initial determination.  Upon receipt by the Committee of a written
request for such a review, the Committee shall advise the claimant in writing
that the claimant or the claimant’s duly authorized representative, may review
documents pertinent to the disputed claim and the claimant may submit written
issues and comments to the Committee for consideration during the review.

 

The Committee shall review the disputed claim and render a decision not later
than sixty (60) days following the receipt by the Committee of the written
request for a review, unless special circumstances require an extension of the
time for processing, in which case the decision shall be rendered not later than
one hundred twenty (120) days following such receipt. 

 

5

--------------------------------------------------------------------------------


 

A written notice of any such extension shall be furnished to the claimant prior
to the commencement of the extension.

 

The Committee shall render its decision on review in writing to the claimant
within the applicable time period set forth above (but not later than five
(5) days after the determination is made) and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
as well as references to the pertinent Plan provisions on which the decision is
based.  Should the Committee fail to render its decision within the applicable
time period the claim shall be deemed to have been denied.

 

“Written notice” includes electronic notification meeting the requirements of
ERISA regulation 2520.104b-1(c)(1)(i), (iii), and (iv).

 

3.5.                              Indemnification.  The Company shall indemnify,
hold harmless and defend the Administrator from any liability which the
Administrator may incur in connection with the performance of his or her duties
in connection with this Plan, so long as the Administrator has not acted in an
arbitrary and capricious manner prior to a Change in Control (or was acting in
good faith after a Change in Control) and within what the Administrator
understood to be the scope of his or her duties.

 

ARTICLE IV

ELIGIBILITY FOR PARTICIPATION AND

ENTITLEMENT TO ACCRUED BENEFIT

 

4.1.                              Designation of Participants.  The Committee is
authorized to designate as Participants those key management employees the
Committee has determined should be awarded coverage by this Plan.  In addition,
the Committee is authorized to increase the applicable percentage set forth in
the Participant’s Table, described in Article VI, for a Participant who is
promoted.

 

4.2.                              Entitlement to Accrued Benefits.  Subject to
Section 4.3, and the small payment rules in Section 7.4, a Participant shall be
entitled to the Participant’s vested Accrued Benefit upon the first to occur of:

 


(A)                                  NORMAL RETIREMENT; DEFINED AS SEPARATION
FROM SERVICE AND ATTAINMENT OF AGE SIXTY-FIVE (65); OR


 


(B)                                 EARLY RETIREMENT; DEFINED AS SEPARATION FROM
SERVICE AND ATTAINMENT OF AGE SIXTY-TWO (62), PROVIDED THE PARTICIPANT HAS
COMPLETED AT LEAST FIVE (5) YEARS OF VESTING SERVICE.


 

4.3.                              Forfeiture for Certain Reasons. 
Notwithstanding Section 4.2 or any other Plan provision, one hundred percent
(100%) of a Participant’s unpaid Accrued Benefit shall be forfeited and not
eligible for payment if the Committee determines as of the Participant’s
termination of employment, or subsequently, that either of the following has
occurred:

 

6

--------------------------------------------------------------------------------


 


(A)                                  THE PARTICIPANT, IN A WILLFUL AND
CONTINUOUS MANNER, FAILED TO DISCHARGE THE PARTICIPANT’S DUTIES AND
RESPONSIBILITIES AS AN EMPLOYEE AFTER HAVING BEEN GIVEN NOTICE AND AN
OPPORTUNITY TO CURE; THE PARTICIPANT COMMITTED A MATERIAL ACT OF DISHONESTY
INVOLVING THE EMPLOYER; OR THE PARTICIPANT WAS CONVICTED OF A FELONY; OR


 


(B)                                 THE PARTICIPANT MATERIALLY VIOLATED ANY
CONFIDENTIALITY AGREEMENT OR OTHER COVENANT RESTRICTING ACTIONS DETRIMENTAL TO
THE EMPLOYER AS SET FORTH IN WRITTEN AGREEMENTS ENTERED INTO BY THE EMPLOYER AND
THE PARTICIPANT.

 

ARTICLE V

VESTING

 

5.1.                              Vesting.  A Participant’s entitlement to his
or her Accrued Benefit hereunder vests and becomes nonforfeitable (except as
provided in Section 4.3) at the rate of twenty percent (20%) per Year of Vesting
Service.  The Committee may apply a shorter vesting schedule in the case of any
Participant, should it choose to do so.

 

5.2.                              Forfeiture If Not Vested.  If Separation from
Service occurs before the Participant is vested in any Accrued Benefits, no
benefits are payable hereunder.

 

ARTICLE VI

AMOUNT OF ACCRUED BENEFIT

 

6.1.                              Amount of Accrued Benefit.  Subject to other
Plan provisions limiting or reducing benefits, the amount of a Participant’s
Accrued Benefit shall be equal to the Participant’s Final Average Salary
multiplied by the applicable percentage, as determined by the Committee and set
out in the Participants’ Table, attached hereto and incorporated herein by this
reference, multiplied by a fraction determined as follows:

 


(A)                                  IF A PARTICIPANT’S INITIAL COVERAGE DATE
(DETERMINED BY THE COMMITTEE AND SET OUT IN THE PARTICIPANTS’ TABLE) OCCURS ON
OR BEFORE THE PARTICIPANT’S FORTY-FIFTH (45TH) BIRTHDAY, THE NUMERATOR OF THE
FRACTION SHALL BE THE PARTICIPANT’S TOTAL NUMBER OF YEARS OF CREDITED SERVICE AS
OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR TWENTY (20) YEARS OF CREDITED
SERVICE (WHICHEVER IS LESS) AND THE DENOMINATOR SHALL BE TWENTY (20) YEARS OF
CREDITED SERVICE.


 


(B)                                 IF A PARTICIPANT’S INITIAL COVERAGE DATE (AS
DESCRIBED IN (A)) OCCURS AFTER THE PARTICIPANT’S FORTY-FIFTH (45TH) BIRTHDAY,
THE NUMERATOR OF THE FRACTION SHALL BE THE MAXIMUM NUMBER OF YEARS OF CREDITED
SERVICE THAT COULD BE COMPLETED BETWEEN THE PARTICIPANT’S INITIAL PLAN COVERAGE
DATE AND THE PARTICIPANT’S SIXTY-FIFTH (65TH) BIRTHDAY OR, IF LESS, THE
PARTICIPANT’S TOTAL NUMBER OF YEARS OF CREDITED SERVICE AS OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT, AND THE DENOMINATOR SHALL BE THE

 

7

--------------------------------------------------------------------------------


 


MAXIMUM NUMBER OF YEARS OF CREDITED SERVICE THAT COULD BE COMPLETED BETWEEN THE
PARTICIPANT’S INITIAL PLAN COVERAGE DATE AND THE PARTICIPANT’S SIXTY-FIFTH
(65TH) BIRTHDAY.

 

ARTICLE VII

FORM AND COMMENCEMENT OF

PAYMENTS TO A PARTICIPANT

 

7.1.                              Form.  A Participant’s Accrued Benefit shall
be paid in the form of a single annual payment for fifteen (15) consecutive
calendar years except as otherwise provided in the small payment rules in
Section 7.4.

 

7.2.                              Commencement.  Payments shall ordinarily
commence on an Employer payroll date in January of the calendar year next
following the calendar year in which occurs the earlier of the Participant’s
normal or early retirement dates.  However, any benefit payments that would
otherwise be payable within six (6) months after the Participant’s Separation
from Service shall be accumulated and paid on the first day of the seventh month
following the date of the Participant’s Separation from Service (or if earlier,
the date of death of the Participant).

 

7.3.                              Reduction for Early Commencement.  Any benefit
payments commencing before the Participant has attained age sixty-five (65)
shall be reduced to reflect the number of years by which the benefit payment
commencement date precedes the date on which normal retirement benefits would
have commenced, with the reduction being two percent (2%) per year.  There is no
actuarial increase for commencement of payments after the January following
attainment of age sixty-five (65).

 

7.4.                              Small Payment Rules.  The following small
payment rules are effective on and after January 1, 2006:

 


(A)                                  SMALL PRESENT VALUE AT PAYMENT DUE DATE. 
IF ON ANY DATE ON WHICH A PAYMENT TO A PARTICIPANT IS OTHERWISE DUE UNDER THIS
ARTICLE VII, THE PRESENT VALUE OF ALL REMAINING PAYMENTS DUE TO THE PARTICIPANT
IS ONE HUNDRED THOUSAND DOLLARS ($100,000) OR LESS, SUCH PRESENT VALUE AMOUNT
SHALL BE PAID IN A LUMP SUM ON THE PAYMENT DATE TO THE PARTICIPANT IN FULL AND
COMPLETE TERMINATION OF THE ENTIRETY OF THE PARTICIPANT’S INTEREST IN THE PLAN. 
PAYMENT SHALL BE MADE ON THE FIRST DAY OF THE MONTH FOLLOWING THE SIX (6) MONTH
ANNIVERSARY OF THE PARTICIPANT’S SEPARATION FROM SERVICE.  SUCH DOLLAR AMOUNT
SHALL BE ADJUSTED NOT LESS FREQUENTLY THAN ONCE EVERY FIVE (5) YEARS BY THE
ADMINISTRATOR FOR COST-OF-LIVING INCREASES BASED ON CHANGES IN THE CONSUMER
PRICE INDEX FOR ALL URBAN CONSUMERS (CPI-U) BEGINNING IN 2010.  NOTWITHSTANDING
THE FOREGOING, THE AMOUNT PAID UNDER THIS SUBSECTION SHALL NOT EXCEED THE
MAXIMUM PERMITTED PAYMENT AMOUNT DESCRIBED IN TREAS. REG. 1.409A-2(B)(2)(III).

 

8

--------------------------------------------------------------------------------


 


(B)                                 DE MINIMIS CASH OUT RULE AT TERMINATION OF
EMPLOYMENT.  IF, AS OF A PARTICIPANT’S SEPARATION FROM SERVICE, THE PRESENT
VALUE OF THE PARTICIPANT’S VESTED ACCRUED BENEFIT IS NO GREATER THAN THE
APPLICABLE DOLLAR AMOUNT UNDER CODE SECTION 402(G)(1)(B), SUCH AMOUNT SHALL BE
PAID TO THE PARTICIPANT IN A SINGLE LUMP SUM AMOUNT IN FULL AND COMPLETE
SETTLEMENT OF THE PARTICIPANT’S INTEREST IN THE PLAN.  PAYMENT SHALL BE MADE ON
THE FIRST DAY OF THE MONTH FOLLOWING THE SIX (6) MONTH ANNIVERSARY OF THE
PARTICIPANT’S SEPARATION FROM SERVICE.


 

7.5.                              Death While In Pay Status.  If a Participant
who is receiving installment payments of his or her Accrued Benefits dies before
payment in full is completed, any remaining installment payments shall be made
to the Participant’s Beneficiary, including when applicable, in accordance with
the small payment rule of Section 7.4(a).

 

7.6.                              Withholding of Taxes and Amounts Due.  The
Employer shall have the right to require the Participant to remit to the
Employer an amount sufficient to satisfy Federal, state, and local withholding
tax requirements, or to deduct from all payments made pursuant to the Plan (or
from a Participant’s other compensation) amounts sufficient to satisfy
withholding tax requirements.  Employment taxes with respect to amounts deferred
hereunder shall be payable in accordance with Code Section 3121(v)(2) and may be
withheld from a Participant’s compensation if due prior to the time of a
distribution under the Plan.  In addition, the Employer may deduct from any
payment hereunder all amounts owed to the Employer by the Participant for any
reason.

 

7.7.                              No Representation as to Tax Consequences.  The
Employer makes no representations, warranties, or assurances and assumes no
responsibility as to the tax consequences of this Plan.

 

ARTICLE VIII

DEATH BENEFITS BEFORE PAYMENTS COMMENCE

 

8.1.                              Amount.  If a Participant who has a vested
interest in his or her Accrued Benefit dies before payment of the Participant’s
vested Accrued Benefit has commenced, the Beneficiary of the Participant shall
be entitled to receive a death benefit hereunder.  The death benefit is equal to
the deceased Participant’s vested Accrued Benefit at the time of death.

 

8.2.                              Form.  The death benefit shall be paid in the
form of a single annual payment for fifteen (15) consecutive calendar years,
subject to Section 8.3(b) and the small payment rules of Section 7.4.

 


8.3.                              COMMENCEMENT. (A)  UPON THE DEATH OF A
PARTICIPANT ELIGIBLE FOR EARLY OR NORMAL RETIREMENT, DEATH BENEFIT PAYMENTS
SHALL COMMENCE ON A PAYROLL DATE IN JANUARY OF THE CALENDAR YEAR NEXT FOLLOWING
THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S DEATH OCCURS.  ANY PAYMENTS
COMMENCING BEFORE THE PARTICIPANT WOULD HAVE REACHED AGE SIXTY-FIVE (65) SHALL
BE REDUCED TO REFLECT THE NUMBER OF YEARS BY WHICH THE BENEFIT PAYMENT
COMMENCEMENT

 

9

--------------------------------------------------------------------------------


 


DATE PRECEDES THE DATE ON WHICH NORMAL RETIREMENT BENEFITS WOULD HAVE COMMENCED
TO THE PARTICIPANT, WITH THE REDUCTION BEING AT THE RATE OF TWO PERCENT (2%) PER
YEAR.


 


(B)                                 UPON THE DEATH OF A PARTICIPANT WHO IS NOT
ELIGIBLE FOR EARLY OR NORMAL RETIREMENT AT THE TIME OF DEATH, THE ADMINISTRATOR
SHALL DISCOUNT TO THEIR PRESENT VALUE THE INSTALLMENT PAYMENTS THAT WOULD
OTHERWISE BE PAYABLE TO THE PARTICIPANT, HAD THE PARTICIPANT SURVIVED TO AGE
SIXTY-FIVE (65), AND MAKE PAYMENT IN FULL IN A SINGLE LUMP SUM PAYMENT TO THE
BENEFICIARY.

 

ARTICLE IX

EFFECT OF CHANGE IN CONTROL

 

9.1.                              Vesting Accelerated for Active Participants. 
If a Change in Control is determined by the Board to have occurred while a
Participant is actively employed by the Employer, the Participant shall be
immediately and fully vested in the Participant’s Accrued Benefit determined as
of the date of the Change in Control.

 

9.2.                              Plan May Be Terminated and Paid Out.  If a
Change in Control is determined by the Board to have occurred then, in the sole
discretion of the Board, and subject to Code Section 409A, including
specifically the plan termination rules in Treas. Reg. 1.409A-3(j)(4)(ix), the
Plan may be terminated and the entire Present Value of Accrued Benefits of each
Participant be distributed in a lump sum as soon as reasonably possible.

 

9.3.                              Rabbi Trust To Be Established and Funded.  If
a Change in Control is determined by the Board to have occurred, and the Plan is
not terminated as described in Section 9.2, the Company shall, no later than
thirty (30) days after the Change in Control, pay into an irrevocable grantor
trust (sometimes also referred to as a “rabbi trust”), created by the Company
for this purpose, an amount so that the trust’s assets are equal to the Present
Value of the Accrued Benefits of all Participants determined on the date of the
Change in Control, and periodically thereafter pay into the trust any additional
amount necessary so that the trust’s assets continue to equal the Present Value
of all Accrued Benefits determined at least annually thereafter.  All assets
held by such trust shall be subject to the claims of the Company’s creditors in
the event of the Company’s insolvency.  Insolvency for this purpose means that
the Company is unable to pay its debts as they become due or the Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.

 

ARTICLE X

AMENDMENT OR TERMINATION

 

10.1.                        Amendment or Termination by Board.  There is no
time limit on the duration of the Plan.  However, the Company, by action of the
Board or its Compensation Committee, may at any time to comply with Code
Section 409A or for any reason, amend or terminate the Plan; provided, however,
that the provisions of Section 9.3 shall not be amended or

 

10

--------------------------------------------------------------------------------


 

in any way curtailed following a Change in Control until all Accrued Benefits as
of the date of the Change in Control have been paid.

 

10.2.                        No Reduction or Delay of Benefit Payments.  Except
to the extent required for the Plan to comply with Code Section 409A or other
applicable law, however, no amendment shall be effective so as to reduce the
amount of benefit payable to any Participant or to delay the payment of any
amount to a Participant beyond the time that such amount would be payable
without regard to such amendment.

 

10.3.                        Cash Out on Plan Termination.  If the Plan is
terminated, to the extent permissible under Code Section 409A, the Present Value
of all Accrued Benefits shall be distributed to Participants in lump sum
payments as of the effective date of the Plan termination (or at such other time
as permitted by Code Section 409A).

 

ARTICLE XI

MISCELLANEOUS

 

11.1.                        Unfunded Plan; Unsecured Liability.  This Plan is
unfunded and is maintained by the Company primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.  The Company may authorize creation of a trust or other arrangements
to assist the Company in meeting its obligations under the Plan.  However, any
liability to any person with respect to the Plan shall be based solely upon
contractual obligations created pursuant to the Plan.  Nothing contained in this
Plan and no action taken pursuant to its terms shall create or be construed to
create a trust of any kind, or a fiduciary relationship between any Employer and
the Participant, or any other person.  The right of the Participant to receive
benefits hereunder shall be an unsecured claim against the general assets of the
Participant’s Employer and neither the Participant nor any other person shall
have any rights in or against any amounts which may be earmarked by the Employer
in order to implement this Plan or any other specific assets of the Employer.

 

11.2.                        No Contract of Employment.  The Plan is an
expression of the Company’s current policy with respect to Company executives
who meet the eligibility requirements set forth in the Plan.  The Plan is not a
contract of employment, nor does it provide any Participant with a right to
continue in the employment of the Employer.  No Participant, Beneficiary or
other person shall have any legal or other right to any benefit payments except
in accordance with the terms of the Plan, and then only while the Plan is in
effect and subject to the Company’s right to amend or terminate the Plan.

 

11.3.                        Nonalienation of Benefits.  The right of a
Participant or any other person to the payment of benefits under this Plan shall
not be assigned, transferred, pledged or encumbered except as otherwise provided
by law, and no rights or benefits hereunder shall be subject to attachment or
legal process for or against a Participant or his or her Beneficiary.

 

11

--------------------------------------------------------------------------------


 

11.4.                        Effect on Retirement Plans.  Any benefits accrued
pursuant to this Plan shall not be deemed compensation to the Participant for
the purpose of computing benefits under any qualified retirement plan or other
benefit plan, whether qualified or nonqualified, which may be maintained by the
Employer.

 

11.5.                        Severability.  If any of the provisions of the Plan
shall be held to be invalid, or shall be determined to be inconsistent with the
purpose of the Plan, the remainder of the Plan shall not be affected thereby.

 

11.6.                        Merger, Consolidation or Acquisition.  This Plan
shall be binding upon and inure to the benefit of the Company and its successors
and assigns and the Participants and their heirs, executors, administrators, and
legal representatives.

 

11.7.                        Governing Law.  This Plan shall be construed in
accordance with and governed by the laws of the State of Delaware to the extent
not preempted by federal law.

 

11.8.                        Binding Effect.  This document and any amendments
hereto contain all the terms and provisions of the Plan and shall constitute the
entire Plan, any other alleged terms or provisions being of no effect. 
Obligations incurred by the Employer pursuant to this Plan shall be binding upon
and inure to the benefit of the Participant, his or her Beneficiaries, personal
representatives, heirs and legatees.

 

Dated this         day of                      , 2008.

 

 

HANGER ORTHOPEDIC GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

12

--------------------------------------------------------------------------------


 

PARTICIPANTS’ TABLE

 

NAME

 

INITIAL
COVERAGE
DATE

 

DATE OF
65th BIRTHDAY

 

APPLICABLE
PERCENTAGE

 

STATUS

Ivan R. Sabel

 

January 1, 2004

 

March 2, 2010

 

90%

 

Active

Thomas F. Kirk

 

January 1, 2004

 

September 27, 2010

 

85%

 

Active

Richmond L. Taylor

 

January 1, 2004

 

June 30, 2013

 

80%

 

Active

George E. McHenry

 

January 1, 2004

 

July 12, 2017

 

75%

 

Active

Ronald N. May

 

January 1, 2004

 

October 6, 2011

 

65%

 

Active

Edward L. Mitzel

 

January 1, 2004

 

January 29, 2024

 

65%

 

Terminated – 4/22/05

Brian Wheeler

 

January 1, 2004

 

November 8, 2025

 

65%

 

Active

Mike Murphy

 

January 1, 2004

 

September 19, 2025

 

65%

 

Terminated – 9/30/05

John Rush

 

April 1, 2005

 

March 15, 2026

 

65%

 

Active

Alfred Kritter

 

April 1, 2005

 

October 9, 2017

 

25%

 

Active

 

13

--------------------------------------------------------------------------------
